MEMORANDUM *
Defendant Isabel Dykes appeals her conviction, after a jury trial, for blackmail, claiming that the conviction was not supported by sufficient evidence. We affirm.
The French-American International School (FAIS) in San Francisco hired Defendant, a British citizen, to teach mathematics. The school gave her the necessary paperwork to fill out so that she could obtain a J-l visa.
Shortly after Defendant arrived in the United States, her relationship with her new employer began to deteriorate. FAIS decided to fire her. It wrote a letter terminating Defendant’s employment and advising her to return to England because her J-l visa “becomes null and void at this time.”
*719Defendant and her boyfriend responded with a long letter, which became the subject of this prosecution. The heading of Defendant’s letter said that it would detail “[t]he illegal methods systematically used by FAIS to damage those teachers hired from abroad.” (Emphasis in original.) Defendant’s letter referred to the “illegal ” manner in which FAIS tried to harm Defendant and the “illegal extremes to which [FAIS is] prepared to go to achieve this.” (Emphasis in original.) After describing the termination letter’s discussion of the J-l visa as a legally unjustified attempt to “terrorize [Defendant] into leaving the USA,” Defendant’s letter continued:
The fact however that you at FAIS readily abuse U.S. laws to illegally get rid of those teachers who refuse to be intimidated and forced into submission by you clearly exposes not only your trap and racket but also what criminal elements you all are.
... As a first step I will send this letter not just to the British and French Counsuls [sic] and Ambassadors and relevant authorities here but also to all the newspapers and TV stations. I hope you are aware that the Internet, of which I am knowledgeable, offers unlimited possibilities to make you and your school famous world-wide....
The only way I can see for you and FAIS to get off the hook is for you to provide Ms. Dykes with an apology for your inferior behavior. However since I know what crooks you are, your apology can be truthful only if you immediately pay Ms. Dykes her full salary of $10,000 plus $20,000 for the damages you have caused to her. You have her bank account number here in San Francisco, so deposit this money there at the latest by Friday 14:00. This opportunity given to you and FAIS is neither negotiable or revocable.
(Underlined emphasis in original; italics added.)
The statute that Defendant was convicted of violating provides:
Whoever, under a threat of informing, or as a consideration for not informing, against any violation of any law of the United States, demands or receives any money or other valuable thing, shall be fined under this title or imprisoned not more than one year, or both.
18 U.S.C. § 873.
The elements of the statute are simple. Under § 873, a threat to expose a violation of federal law unless a thing of value is given is blackmail. A rational trier of fact could have found that Defendant’s letter threatened to inform the public and the authorities of alleged violations of federal immigration laws if FAIS did not pay Defendant $60,000. That is all that § 873 requires.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.